Exhibit 10.29

 

April 23, 2015

 

Wajid Ali

852 Camino Flores

Thousand Oaks, CA  91360

 

Dear Wajid,

 

I am pleased to offer you a position with Synaptics as SVP & Chief Financial
Officer, reporting to Rick Bergman, President and Chief Executive Officer. Your
expected start date is to be on or prior to June 1st, 2015.  You will receive a
monthly salary of $32,916.67 that will be paid on the 15th and last day of each
month (corresponding to an annual salary of $395,000).

 

As a Synaptics employee, you are also eligible to receive employee benefits
which include:

 

·

Group Medical, Dental and Vision insurance for you and your eligible dependents;

 

·

Life Insurance, Short-term and Long-term Disability Insurance;

 

·

Flexible time off benefits that you will be accruing at fifteen (15) days per
year (includes sick leave and personal time-off);

 

·

Company paid holidays;

 

·

Participation in our Employee Stock Purchase Plan;

 

·

Participation in our 401(K) Savings Plan;

 

·

Participation in Section 125 Flexible Spending Account

 

Relocation benefits to assist with your move to Northern California will be
provided as listed in the attached document.  If you should terminate your
employment with Synaptics less than two years from your hire date, you will be
required to reimburse the company on a prorated basis.  The exact relocation
amount will not be finalized until the move is completed.

 

You are eligible to receive an annual incentive target of 65% of your base
salary for each Synaptics Incorporated fiscal year.  Any annual incentive
payable in Synaptics Incorporated’s fiscal year 2016 will be prorated to the
beginning of that fiscal year. Payment of the incentive will be based first on
company-wide performance, followed by department and individual goals annually.
Payment of any incentive amount is ultimately at the discretion of Synaptics and
is not guaranteed.  

 

Your performance and base salary will be reviewed at the end of each fiscal year
as part of the company’s normal focal review process. Your first review will
occur in July 2016 and any merit increase will be awarded at that time.

 

Subject to the approval of the Board of Directors of the Company at a meeting
following your start date, you will be recommended for an option to purchase
40,000 shares of Common Stock at an exercise price equal to the closing price of
the Company's Common Stock as reported on NASDAQ on the date of grant. Your
options shall be exercisable at the rate of 1/3 of the shares one year after
commencement of

--------------------------------------------------------------------------------

employment and 1/12 of the shares each quarter thereafter (so that at the end of
three years, your option will be fully vested).  Vesting will, of course, depend
on your continued employment with the Company.

 

Additionally, you will receive 15,000 Restricted Stock Units (RSUs).  Your RSU’s
will vest 1/3 of the shares on the delivery date (January 31, April 30, July 31,
October 31) occurring in the calendar quarter one year from the grant date and
1/12th of your RSU’s will vest each quarter on the delivery dates noted such
that your entire award will be fully vested in the calendar quarter of the third
anniversary of the grant date. Vesting of your RSUs is contingent on your
continued employment with the Company.

 

You should be aware that your employment with the Company is for no specified
period and constitutes "at will" employment.  As a result, you are free to
resign at any time, for any reason, or for no reason.  Similarly, the Company is
free to conclude its employment relationship with you at any time, with or
without cause.  This offer is contingent upon successful completion of your
background and references screening.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your hire date, or our employment relationship with you may be
terminated.

 

I have enclosed our standard Proprietary Information and Assignment of
Inventions Agreement regarding protection of confidential information and
assignment of inventions.  If you accept this offer, it is required as a
condition of your employment that you return a signed copy of that agreement.  

 

In order to accept the Company's offer, please sign and date this letter in the
space provided below. We would appreciate a response no later than April 27,
2015. A duplicate original is enclosed for your records.  This letter, along
with the agreement relating to proprietary rights between you and the Company,
sets forth the terms of your employment with the Company and supersedes any
prior representations or agreements, whether written or oral.  This letter may
not be modified or amended except by a written agreement, signed by the Company
and by you.

 

Wajid, we are really looking forward to your joining Synaptics and adding your
experience and energy to our growing company.

 

Sincerely,

 

/s/ Rick Bergman

 

Rick Bergman

President & Chief Executive Officer

 

ACCEPTED AND AGREED TO

this 23 day of  April, 2015

 

Start Date: June 1, 2015

 

Signature: /s/ Wajid Ali

Full Legal Name Wajid Ali

 